Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2009/0252917 A1) in view of Dolega (EP2671911A1).
With regards to claim 16, Weber discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within the reactive foam (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). The language “wherein the reactive foam has been produced by a double belt foaming process or a block foaming process” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber.
Although Weber discloses a molding made of foam (which therefore has cells), Weber does not disclose at least 50% of the cells as anisotropic, wherein at least one of the mechanical properties of the reactive foam is anisotropic.
Dolega discloses a thermoplastic foam formed by reactive extrusion, the thermoplastic foam having a plurality of elongated cells (anisotropic cells) which result in particular anisotropic properties (such as mechanical properties) (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]; Fig. 4). The anisotropic cells further provide improved thermal insulation properties, and are conducive to providing desired properties in recycled materials (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]). Dolega further discloses all of its cells as being elongated (i.e., anisotropic) (Dolega: Fig. 4). It is noted that Weber desires improvements to thermal insulation (Weber: para. [0004]-[0005]). Weber and Dolega are analogous art in that they are related to the same field of endeavor of foam composites for thermal insulation. A person of ordinary skill in the art would have found it obvious to have selected the reactive foam of Dolega in which 100% of the foam cells are anisotropic, thereby resulting in anisotropic mechanical properties, since such anisotropic properties are desired in applications of noise shielding and vibration dampening, since the cells of Dolega provide improve thermal insulation which is desired by Weber, and since the reactive foam process of Dolega enables the use of post-consumer plastics (Weber: para. [0004]-[0005]; Dolega: para. [0001]-[0002], [0005], [0007], and [009]-[0013]).
Regarding the language “at least 50% of the cells based on their largest dimension (a-direction) are aligned at an angle γ of ≥ 60⁰ relative to the thickness direction (d) of the molding”, Weber depicts each of the cells as having an angle between a longest dimension (i.e., a-direction) and a thickness direction of α, wherein the angle α is varied between 0 and 90⁰ (Weber: Figs. 1-4; para. [0043]). The angle range of Weber overlaps that of the present claim, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
Regarding the recitation of a fiber (F) introduced into the reactive foam at an angle α of 10 to 70 degrees relative to the thickness direction of the molding, it is noted that with respect to the thickness direction, the angle of the cells (and therefore, also the fibers which occupy the cells) is between 0 and 90 degrees, which overlaps the claimed range of 10 to 70 degrees, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05.
With regards to the recitation of an angle β, where β = 360⁰/n, where n is an integer, it is noted that the fibers are oriented at an angle α which ranges from 0 to 90 degrees, therefore, for any two fibers, the difference in angle is also anywhere between 0 to 90 degrees, which overlaps the claimed range, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05. Alternatively, Weber depicts a fiber bundle inserted into a given cell, the fiber bundle comprising fibers sharing the same angle of orientation (Weber: Fig. 5). As the fibers are the same angle, β = 360⁰, which is equivalent to an angle of 0⁰ in terms of orientation, and therefore β = 360⁰/1 yielding n=1.
With regards to claim 17, the recited steps I-1) through IV-1) constitute product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber and Dolega. It is additionally noted the upper and lower carrier materials are not recited as being a part of the foam molding.
With regards to claim 20, 100% of the cells are anisotropic, which is within the claimed range of “at least 80%” (see above discussion).
With regards to claims 22 and 25, Weber discloses placing cover layers (i.e., layers S1) on opposite sides of the molding (Weber: para. [0051]-[0052]; Figs. 5-6; claims 1 and 7).
With regards to claims 23-24, the cover layers are at least partially formed by flatly placing the ends of the fiber bundles against the cellular material, wherein the fiber bundles are made of, for example, aramide, nylon, or polyester (i.e., organic fibers made of resin) (Weber: para. [0016] and [0048]-[0052]).
With regards to claim 26, Weber does not disclose any thermal processing steps in the formation of its molding (thereby meeting condition “v)”). However, it is further noted that the phrase “that has not been subjected to mechanical and/or thermal processing” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber and Dolega.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dolega as applied to claim 17 above, and in further view of Herrington (US 2011/0086931 A1).
With regards to claim 19, Weber and Miller teach a molding as applied to claim 17 above. However, Weber and Miller do not appear to teach the foam as based on a polyurethane, a polyurea, or a polyisocyanurate, wherein the material is produced by the double belt foaming process having a first component of at least one polyisocyanate and the second component having at least one compound having isocyanate-reactive groups, and at least one blowing agent.
Herrington discloses a foamed composite material comprising a polyurethane formed by reacting a polyisocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component (Herrington: abstract; para. [0003], [0012], [0046]-[0047]; claim 1). Herrington further discloses the polyurethane as suitable for use with fibers and capable of providing excellent mechanical properties and weathering stability (Herrington: para. [0002] and [0050]). In addition, Herrington teaches its composition as capable of further including renewable materials in the form of recyclable polyols (Herrington: para. [0020]-[0021]). Herrington, Weber, and Dolega are analogous art in that they are related to the same field of endeavor of fibrous foam composites. A person of ordinary skill in the art would have found it obvious to have selected the polyurethane material of Herrington for the reactive foam material of Weber and Dolega, in order to provide improved mechanical properties and weathering stability while further enabling the use of recyclable materials (Herrington: para. [0002] and [0020]-[0021]).
The recited double belt foaming process constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber, Dolega, and Herrington.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al (US 2014/0178204 A1) in view of Weber and Dolega.
With regards to claim 30, Livingston discloses a wind turbine rotor blade comprising first and second prefabricated layers 210 and 212, respectively, located on opposite sides of a mat 220 which comprises fibers.
Livingston does not appear to disclose the wind turbine rotor blade which has any of the features as required with respect to present claim 16 (with the exception that fibers are included within a molding).
Weber discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within a central layer (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). Livingston and Weber are analogous art in that they are related to the same field of endeavor of composite fiber parts. A person of ordinary skill in the art would have found it obvious to have adopted the fiber configuration of Weber as discussed above in the wind turbine rotor blade of Livingston in order to provide improved mechanical reinforcement in addition to weight reduction (Weber: para. [0003]-[0005]). The language “wherein the reactive foam has been produced by a double belt foaming process or a block foaming process” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber.
Although Weber discloses a molding made of reactive foam (which therefore has cells), Weber does not disclose at least 50% of the cells as anisotropic, wherein at least one of the mechanical properties of the reactive foam is anisotropic.
Dolega discloses a thermoplastic foam formed by reactive extrusion, the thermoplastic foam having a plurality of elongated cells (anisotropic cells) which result in particular anisotropic properties (such as mechanical properties) (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]; Fig. 4). The anisotropic cells further provide improved thermal insulation properties, and are conducive to providing desired properties in recycled materials (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]). Dolega further discloses all of its cells as being elongated (i.e., anisotropic) (Dolega: Fig. 4). It is noted that Weber desires improvements to thermal insulation (Weber: para. [0004]-[0005]). Livingston, Weber, and Dolega are analogous art in that they are related to the same field of endeavor of foam composites for thermal insulation. A person of ordinary skill in the art would have found it obvious to have selected the reactive foam of Dolega in which 100% of the foam cells are anisotropic, thereby resulting in anisotropic mechanical properties, since such anisotropic properties are desired in applications of noise shielding and vibration dampening, since the cells of Dolega provide improve thermal insulation which is desired by Weber, and since the reactive foam process of Dolega enables the use of post-consumer plastics (Weber: para. [0004]-[0005]; Dolega: para. [0001]-[0002], [0005], [0007], and [0009]-[0013]).

Response to Arguments
Applicant's arguments filed September 1st, 2022, have been fully considered but they are not persuasive.
Hereinafter, the Weber reference is referred to as D1, Dolega is referred to as D2, Herrington as D3, and Livingston as D4.
Applicant argues that D1 discloses any material can be used as the core material, and according to amended claim 16, reactive foam must be applied. This argument is not found persuasive as the presence of alternative embodiments does not negate the teaching of a reactive foam.
Applicant argues that the reactive foam of the present invention must be produced by a double belt framing process or a block foaming process and contain cells, wherein at least 50% are anisotropic, and that D1 is completely silent to such cells or even anisotropic cells. The assertion that the reactive foam of the present invention must be produced by a double belt framing process or a block foaming process is not found persuasive as this recitation is essentially product-by-process language. The argued processes not actually need to be found in the prior art to obviate the present claims, but rather, only the structure implied. The implied structure, as best understood, is a set of cells which are anisotropic. However, D2 is relied upon for this structure.
Applicant argues that D1 is completely silent as to any anisotropic properties. This argument is not found persuasive as D2 is relied upon for the argued structure.
Applicant argues that D1 is completely silent as to at least 50% of the cells being anisotropic, and therefore, D1 is also silent as to the arranged angle relative to the largest dimension. This argument is not found persuasive as D1 is not relied upon to teach anisotropic cells, and further, this argument is not found persuasive as the claimed angle of orientation with respect to at least 50% of the cells of the reactive foam technically is not an anisotropic property and does not flow from anisotropy. A set of cells for which every single cell is oriented at the claimed angle (constituting 100% of the cells, which is within the claimed range of at least 50%) would be an isotropic foam.
Applicant argues that D1 does not disclose at least 50% of the cells being anisotropic, and therefore, D1 is incapable of meeting the limitation of the claimed angle gamma. Again, this argument is not found persuasive as the claimed angle of orientation with respect to at least 50% of the cells of the reactive foam technically is not an anisotropic property and does not flow from anisotropy. A set of cells for which every single cell is oriented at the claimed angle (constituting 100% of the cells, which is within the claimed range of at least 50%) would be an isotropic foam. Moreover, D2, and not D1, is relied upon to teach anisotropic cells.
Applicant argues that D1 is silent as to the fiber (F) being introduced at an angle of 10 to 70 degrees relative to a thickness direction of the molding. This argument is not found persuasive as with respect to the thickness direction, the angle of the cells (and therefore, also the fibers which occupy the cells) is between 0 and 90 degrees, which overlaps the claimed range of 10 to 70 degrees, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05.
Applicant argues that D1 is silent as to the claimed angle β or an angle βγ. This argument is not found persuasive as according to D1, the fibers are oriented at an angle α which ranges from 0 to 90 degrees, therefore, for any two fibers, the difference in angle is also anywhere between 0 to 90 degrees (which overlaps the ranges found for both β and γ). Alternatively, Weber depicts a fiber bundle inserted into a given cell, the fiber bundle comprising fibers sharing the same angle of orientation (Weber: Fig. 5). As the fibers are the same angle, β = 360⁰, which is equivalent to an angle of 0⁰ in terms of orientation, and therefore β = 360⁰/1 yielding n=1. In other words, two fibers which are parallel to each other, and each having an angle of from 0 to 90 degrees with respect to thickness direction (d) of the molding, meets both of these limitations simultaneously. Furthermore, βγ is not claimed.
Applicant asserts the existence of “positive technical effects” of the claimed invention. Applicant points to examples B1 and B3 of the present specification. Applicant’s arguments are not found persuasive as the existence of such effects does not overcome the present case of obviousness, unless they amount to unexpected results. Although Applicant does not expressly argue the existence of unexpected results, in the event Applicant intended to argue nonobviousness in view of unexpected results, such arguments are found unpersuasive as Applicant does not quantify the results achieved. Applicant argues that the claimed invention exhibits “excellent values for shear stiffness and shear resistance” and “very good (low) resin absorption, density, and good crease resistance”, but the range of values entertained is not clear, and it is not clear at what threshold a given value is considered inventive. Applicant points to Example B1 and Comparative Example B having resin absorptions of 0.46 kg/m3 versus 0.80 kg/m3, but Table 1 only lists Examples B1-B3, and no Comparative Example B is found. The Examiner notes Example B1 as having a resin absorption of 0.46 kg/m2, and B2 as having 0.80 kg/m2, but it is unclear if Example B2 is the argued comparative example, as page 41, lines 11-15 of the present specification appear to regard Example B2 as inventive. Furthermore, Example B3, which is within the scope of the claim, has a resin absorption of 0.71 kg/m2, which is rather close to that of Example B2. Applicant also has not compared any comparative examples to the prior art of record.
Applicant asserts that documents D1-D4 are wholly unrelated technical fields and/or processes. Applicant appears to rely on D2’s silence as to the claimed fibers, D3’s lack of disclosure of wind turbines, and D4’s silence as to the claimed angle. This argument is not found persuasive as in the case of D2 and D4, the mere absence of claimed features does not mean the references are non-analogous. With respect to D3’s lack of disclosure of wind turbines, paragraph [0061] of D3 details broad use of its material in building materials, including concrete repair and those building materials for composite structural members. Although D3 does not expressly state a wind turbine, wind turbines are made of building materials, specifically composite structural members. Paragraph [0002] of D3 further emphasizes the need for excellent mechanical properties and weathering stability, which are properties related to wind turbines.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783